Citation Nr: 1622027	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for epilepsy.  

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to July 16, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to July 1982.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

Additionally, the Veteran was scheduled for a Board videoconference hearing in April 2016.  He failed to report for the scheduled hearing without explanation, and has not requested a new hearing.  His hearing request is, therefore, deemed withdrawn.

In his July 30, 2010 notice of disagreement (NOD), the Veteran reported his epilepsy, to include his consequentially related organic personality syndrome prevented him from being able to work for many years.  However, in a May 2013 rating decision, the RO determined the assignment of a 100 percent schedular rating for organic personality syndrome from July 16, 2010 rendered the claim for a total disability rating based on individual unemployability (TDIU) moot.  In light of the foregoing evidence indicating the Veteran was unable to work for several years prior to his July 2010 NOD's submission, the Board finds that the record raises an informal claim of entitlement to TDIU due to the Veteran's service-connected epilepsy, to include his consequential organic personality syndrome prior to July 16, 2010.  This issue will be more fully discussed below. 


REMAND

By way of background, the Veteran has been service-connected for epilepsy since July 1982.  Initially, the RO assigned a 40 percent disability rating.  Then, in February 1990 the Veteran's disability evaluation was increased to 80 percent, and in March 1992 the evaluation was increased to 100 percent.  Thereafter, in April 2003, the Veteran's disability rating was reduced to 40 percent, based on a review of his outpatient treatment records alone.  The Board observes the Veteran did not undergo a VA examination at that time, and it does not appear the RO considered whether any consequential mental disorder existed at that time.  In this respect, the Board notes the Veteran's outpatient treatment notes from the Gainesville VAMC show he has been treated for a personality disorder since at least March 2000.  Following his reduction, the Veteran experienced a prolonged period of hardship, which included several episodes of inpatient hospitalizations, homelessness and periods of imprisonment.  

The Veteran initiated a claim for an increased rating in January 2009.  A July 2009 rating decision denied an evaluation in excess of 40 percent.  In that decision, the RO discussed the Veteran's organic personality disorder, but apparently determined service connection for that disability was not warranted at that time, based on a July 2009 VA examination.  None the less, the RO did not issue a separate determination denying that disability.  Rather, the RO simply included a brief discussion of the condition in the course of denying an increased rating for epilepsy.  In July 2010, the Veteran expressed disagreement with the July 2009 rating decision.  In his July 2010 notice of disagreement (NOD) the Veteran indicated he disagreed with the 40 percent rating for his epilepsy.  He also stated "I believe my personality syndrome...is secondary to my seizures.  I am permanently and totally disabled, and have not been able to work for many years." 

In a May 2013 rating decision, the RO granted service connection for an organic personality syndrome effective from January 2009, as this condition was considered a residual complication of his epilepsy.  The RO assigned a 70 percent initial rating, and a 100 percent rating from July 2010.  As noted above, the RO determined the assignment of a 100 percent rating from July 2010 rendered the Veteran's claim for TDIU moot.  The Board disagrees.  A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this respect, the Veteran requested a total disability rating based on his inability to work in his NOD relative to the assigned rating for his service-connected epilepsy.  Therefore, entitlement to a TDIU throughout the entire period under appeal must be considered.  The Board notes the Veteran has not yet provided a completed VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  However, as the Veteran was incorrectly informed that this issue was moot, on remand he should be provided with an updated notice and an opportunity to submit all required documents.  

In addition, the Board notes the Veteran most recently underwent a VA examination to assess his service-connected epilepsy in June 2009.  In his March 2013 VA Form 9, the Veteran indicated additional medications had been prescribed to him, and submitted as an attachment a list of medications prescribed by the Gainesville VAMC.  An increase in medications prescribed for the Veteran's epilepsy may represent a worsening of this disability.  Where the evidence indicates a disability has worsened since the last VA examination, and that examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Based on the foregoing, a new examination is warranted.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should provide all required notice and development relative to the Veteran's pending appeal for a TDIU rating.  In this regard, the RO or AMC should specifically initiate development to obtain a completed VA Form 21-8940 from the Veteran, as well as a VA Form 21-4192 Request for Employment Information in Connection with Claim for Disability Benefits to the Veteran's former employer, if indicated.

2. The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to his service connected disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3. Then, the Veteran should be afforded an examination by a VA examiner with sufficient expertise to determine the current degree of severity of his service-connected epilepsy.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

4. The RO or the AMC should also obtain a medical opinion from an examiner with sufficient expertise to opine on the occupational effects caused by the Veteran's service-connected disabilities.  The examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected epilepsy and organic personality syndrome.  The types of impairments the examiner should address include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  The examiner must discuss and consider the Veteran's competent lay statements.

In addition, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either alone or in concert, are sufficiently disabling to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

5. The RO or the AMC should undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




